Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 11/23/2020. In virtue of this communication, claims 1-20 filed on 11/23/2020 are currently pending in the instant application.             
                                             
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 11/23/2020, 03/10/2022 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 11/23/2020 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018/0075593,) in view of Cunningham et al. (US 2011/0024611), further in view of Tokoro (JP 2007208745 A).

As per claim 1, Wang discloses “a method comprising: detecting, at a computing device, humans at respective positions in images from a camera device,” (Wang, ¶[0047], discloses video analytics can operate as an Intelligent Video Motion Detector by detecting moving objects and by tracking moving objects. In some cases, the video analytics can generate and display a bounding box around a valid object.)
“estimating, at the computing device, for the humans in the images, respective elevations of the humans, relative to the camera device, at the respective positions based at least on camera device parameters;” (Wang, ¶ [0149], discloses The system may next determine an estimated height of the object 1148 (that is, the person) in the scene, using the pinhole camera model 1140 and the estimated extrinsic parameters 1114. That is, the system estimates the two-dimensional height of the person within the video frame (e.g., in pixels, centimeters, inches, etc.).)
“associating, at the computing device, the respective elevations with the respective positions in the images;” (Wang, ¶[0150], discloses The estimated height of the object 1138—for example, 1.7 meters (5 feet, 6 inches)—can be added to the real-world coordinates (X.sub.b, Y.sub.b) to determine the real-world coordinates (X.sub.e, Y.sub.e), which represent the 3-D coordinates of top of the object. For example, the system can assume that X,=X.sub.b, Y.sub.t,=Y.sub.b, and Z.sub.t equals the estimated height of the object 1138. ¶ [0151], discloses Having thus obtained real-world coordinates of the top of the object (or, person), the system can next transform these 3-D coordinates (X.sub.b, Y.sub.b) to 2-D estimated image coordinates (x.sub.t, y.sub.t) of the top of the object 1142, using the pinhole camera model 1140 and the estimated extrinsic parameters 1114.)
“determining, at the computing device, using the respective elevations associated with the respective positions, a function that estimates elevation in an image from the camera device, using a respective image position coordinate as an input;” (Wang, discloses determining the cost function ¶s [0151]-[0156])
Wang does not explicitly disclose the following which would have been obvious in view of Cunningham from similar field of endeavor “providing the function to a video analytics engine to determine relative real-world positions in subsequent images from the camera device” (Cunningham, Fig. 3, step 800, ¶ [0101] discloses obtaining the calibration formula. ¶[0075], discloses using the calibration formula to determine relative real world positions)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Cunningham technique of camera calibration into Wang technique to provide the known and expected uses and benefits of Cunningham technique over camera calibration technique of Wang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Cunningham to Wang in order to determine the correlation between the different pixels. Refer to Cunningham, ¶[0006].

Wang as modified by Cunningham does not explicitly disclose the following which would have been obvious in view of Tokoro from similar field of endeavor “the camera device having a fixed orientation and fixed focal length;” (Tokoro, page 4, lines 12-16 discloses camera being fixed having fixed focal length as well as fixed orientation.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Tokoro technique of monitoring object into Wang as modified by Cunningham technique to provide the known and expected uses and benefits of Tokoro technique over camera calibration technique of Wang as modified by Cunningham. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Tokoro into Wang as modified by Cunningham would be a simple substitution of one known element for another to obtain predictable results.

Claim 11 has been analyzed and is rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Wang ,Cunningham , and Tokoro references, presented in rejection of claim 1, apply to this claim.  

As per claim 2, in view of claim 1, Wang as modified by Cunningham as modified by Tokoro discloses “wherein, the camera device parameters defining the fixed orientation and the fixed focal length comprise at least a pitch value of the camera device, a roll value of the camera device and a fixed focal length value of the camera device.” (Tokoro, page 4, lines 12-16 discloses a surveillance camera that is fixedly used without changing the camera position (installation height), orientation (pan and tilt angles), and zoom status (lens focal length) in normal operating conditions, especially Called “Fixed Camera”. That is, the perspective of the video captured by the fixed camera is determined at the time of installation.)
Claim 12 has been analyzed and is rejected for the reasons indicated in claim 2 above. 
As per claim 3, in view of claim 1, Wang as modified by Cunningham as modified by Tokoro discloses “wherein the detecting the humans at the respective positions in the images occurs using bounding boxes and further includes determining head image coordinates and feet image coordinates of the humans in the bounding boxes.” (Wang, ¶[0047], discloses  the video analytics can generate and display a bounding box around a valid object. ¶[0050], discloses the video content analysis system can use the location of the person's head and feet (e.g., the top and bottom of the person) to determine a correlation between the person's location in the two-dimensional (2-D) video frame (also referred to as the image plane) and the person's location in the three-dimensional (3-D) real world. ¶ [0057], discloses The video content analysis system can also calculate the actual and correct height of the object as seen in the video frame. For example, the object may be represented by a bounding box, which has horizontal and vertical coordinates relative to the boundaries of the video frame. The height of the bounding box thus can represent the height of the object in pixels, centimeters, inches, etc.)
Claim 13 has been analyzed and is rejected for the reasons indicated in claim 3 above. 
As per claim 4, in view of claim 1, Wang as modified by Cunningham as modified by Tokoro discloses “wherein the estimating the respective elevations of the humans, relative to the camera device, at the respective positions is further based on a feet-to-head homology equation.” (Wang, ¶[0047], discloses  the video analytics can generate and display a bounding box around a valid object. ¶[0050], discloses the video content analysis system can use the location of the person's head and feet (e.g., the top and bottom of the person) to determine a correlation between the person's location in the two-dimensional (2-D) video frame (also referred to as the image plane) and the person's location in the three-dimensional (3-D) real world. ¶ [0057], discloses The video content analysis system can also calculate the actual and correct height of the object as seen in the video frame. For example, the object may be represented by a bounding box, which has horizontal and vertical coordinates relative to the boundaries of the video frame. The height of the bounding box thus can represent the height of the object in pixels, centimeters, inches, etc. ¶ [0096], discloses When all of a person, from head to foot, is visible, the system may be able to derive calibration parameters from a bounding box that is associated with the person.)
Claim 14 has been analyzed and is rejected for the reasons indicated in claim 4 above. 

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018/0075593,) in view of Cunningham et al. (US 2011/0024611), further in view of Tokoro (JP 2007208745 A,) further in view of Lipchin et al. (US 2021/0019914).

As per claim 5, in view of claim 1, Wang as modified by Cunningham as modified by Tokoro does not explicitly discloses the following which would have been obvious in view Lipchin from similar field of endeavor “wherein the function that estimates the elevation in the image from the camera device, using the respective image position coordinate as the input, comprises one or more of: a deterministic function and a stochastic process function.” (Lipchin, ¶s [0005], [0149] and [0188].)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Lipchin technique of image processing into Wang as modified by Cunningham as modified by Tokoro technique to provide the known and expected uses and benefits of Lipchin technique over camera calibration technique of Wang as modified by Cunningham as modified by Tokoro. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Lipchin into Wang as modified by Cunningham as modified by Tokoro to avoid complications in implementation. Refer to Lipchin, ¶[0149].

Claim 15 has been analyzed and is rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Wang ,Cunningham, Tokoro, and Lipchin references, presented in rejection of claim 5, apply to this claim.  

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018/0075593,) in view of Cunningham et al. (US 2011/0024611), further in view of Tokoro (JP 2007208745 A,) further in view of R. O. Chavez-Garcia, J. Guzzi, L. M. Gambardella and A. Giusti, "Learning Ground Traversability From Simulations," in IEEE Robotics and Automation Letters, vol. 3, no. 3, pp. 1695-1702, July 2018.
As per claim 6, in view of claim 1, Wang as modified by Cunningham as modified by Tokoro does not explicitly disclose the following which would have been obvious in view of Chavez from similar field of endeavor discloses “further comprising: estimating, using the function, the elevation at respective image position coordinates where none of the humans were detected.”(Chavez refer to figure 4 and related notes section B, the figure shows heightmaps and estimation of elevation of road image position .)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Chavez technique of Ground level estimation into Wang as modified by Cunningham as modified by Tokoro technique to provide the known and expected uses and benefits of Chavez technique over camera calibration technique of Wang as modified by Cunningham as modified by Tokoro. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Chavez into Wang as modified by Cunningham as modified by Tokoro to estimate accurate heightmap. Refer to Chavez, column 1, section I.

Claim 16 has been analyzed and is rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Wang ,Cunningham, Tokoro, and Chavez references, presented in rejection of claim 5, apply to this claim.



Allowable Subject Matter
                  Claims 7-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 7-10, 17-20.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661